Citation Nr: 1021616	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  10-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Smith 
Northview Hospital from February 1, 2006 to February 4, 2006.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 determination by the 
Department of Veterans Affairs (VA) North Florida/South 
Georgia Veterans Health System in Gainesville, Florida, which 
denied payment or reimbursement of private medical expenses 
incurred at the Smith Northview Hospital from February 1, 
2006 to February 4, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.The Veteran is not service-connected for any disabilities.  

2.  The Veteran received private medical treatment at the 
Smith Northview Hospital from February 1, 2006 to February 4, 
2006.

3.  The evidence reveals that the Veteran had other health 
care coverage under a health plan that would pay, in whole or 
in part.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a private hospital 
from February 1, 2006 to February 4, 2006, have not been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  However, there is no indication in 
the VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In the instant case the facts are not in dispute and the 
issue will be decided as a matter of law.  The legal outcome 
is clearly dictated by the existing law regardless of any 
further notice the Veteran might receive.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran); see also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").  Accordingly, 
VCAA notice is not required in this case.

Reimbursement or Payment of Unauthorized Medical Expenses

The Veteran is seeking entitlement to payment or 
reimbursement for medical care rendered at a private hospital 
over the course of several days in February 2006.  According 
to the discharge summary, the Veteran presented at the 
emergency room of Smith Northview Hospital in Valdosta, 
Georgia, on February 1, 2006, with complaints of chest pain 
that had begun about nine hours earlier.  (The hospital also 
is referred to as Smith of Georgia LLC in the claims file.)  
He was admitted with a diagnosis of possible unstable angina 
and placed on routine coronary care unit orders.  While 
hospitalized, medical staff were able to obtain some of his 
medical records from the VA system.  He was discharged on 
February 4, 2006 and advised that the results of his stress 
test were negative for reversible ischemia.  He was told to 
continue his usual diet, activity level, and all of his home 
medicines. 

Though the January 2010 statement of the case noted that the 
Veteran was treated for Tietze's disease during his February 
2006 hospitalization, final diagnoses as given in the 
discharge summary were given as: atypical chest pain with no 
evidence of acute myocardial damage, documented 
arteriosclerotic cardiovascular disease with previous 
percutaneous transluminal coronary angioplasty, 
hyperlipidemia, chronic hypertension, chronic depressive 
disorder, and hypothyroidism with the Veteran noncompliant 
with his prescribed medication.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

There is no indication from the information found in the 
claims file that the Veteran sought authorization from VA for 
the February 2006 private medical services, either before he 
presented at the emergency room or during his hospital stay.  
While the Veteran stated in both his Notice of Disagreement 
and VA Form 9, Substantive Appeal, that he contacted VA about 
his private hospital stay within 72 hours, there is no 
evidence of this contact in the claims file.  The Veteran has 
not provided any competent evidence that VA authorized 
private medical services at Smith Northview Hospital in 
February 2006.

The Board, therefore, must conclude that the Veteran had not 
received prior authorization for medical services; thus, 
there is no factual or legal basis for payment or 
reimbursement by VA under 38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a 
non-VA facility in February 2006.  Thus, the pertinent issue 
is whether the Veteran is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Because the Veteran does not have a total disability, nor 
does he have any service-connected conditions or meet any of 
the other threshold eligibility requirements, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted and 
need not be further discussed.  See 38 U.S.C.A. § 1728 and 
38 C.F.R. §§ 17.120, 17.47.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities also may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  (Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177, 113 Stat. 1556.)

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (as noted above, 38 U.S.C. 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

If any one of the criteria is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997). 

In addition, a claimant filing for payment or reimbursement 
under 38 U.S.C.A. § 1725 must file a claim within 90 days 
after the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  38 C.F.R. § 17.1004 (2009).

The Board notes that on October 10, 2008, the Veterans' 
Mental Health and Other Care Improvement Act of 2008 was 
signed by the President.  This bill makes various changes to 
veterans' mental health care and also addresses other health 
care related matters.  The new law amended 38 U.S.C.A. § 1725 
to make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  However, none of the changes in the 
aforementioned act pertain to the requirement of no health 
plan contract or to the timeliness or filing requirements at 
issue in this case.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same.

Under both versions of 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid or coverage provided by the 
Medicare program administered by the Social Security 
Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In the instant case, information in the claims file shows 
that VA personnel verified that the Veteran had been enrolled 
in Medicare Part A since May 1998 and in Medicare Part B 
since November 2006.  Therefore, the Veteran was covered by 
Medicare Part A at the time he received treatment in February 
2006 at the Smith Northview Hospital.  In other words, the 
Veteran fails to meet subsection (g) because he has Medicare 
Part A as his health insurance coverage.  Therefore, because 
the Veteran does not meet all of the requirements of 38 
C.F.R. § 17.1002, reimbursement is prohibited.  The Board 
need not go into whether his claim for reimbursement was 
untimely filed, or whether he meets any of the other 
criteria, as the failure to meet any of them precludes 
payment or reimbursement of unauthorized medical expenses.  
See Melson v. Derwinski, 1 Vet. App. 334.

In the absence of evidence to establish that the Veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations.  "[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, the Board finds that the Veteran's claim 
is without legal merit, and the appeal regretfully must be 
denied.

ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Smith Northview Hospital from 
February 1, 2006 to February 4, 2006, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


